CONTRATO DE EVALUACIÓN TÉCNICA ESPECIAL No.8 DE 2008
CRUDOS PESADOS BLOQUE CPE-8

AGENCIA NACIONAL DE HIDROCARBUROS

CONTRATO DE EVALUACION TÉCNICA ESPECIAL

SECTOR: CRUDOS PESADOS BLOQUE CPE- 8
CONTRATISTA: UNIÓN TEMPORAL TALISMAN (COLOMBIA) OIL 8.
GAS LTD y ECOPETROL S.A.

FECHA EFECTIVA: SEPTIEMBRE 23 DE 2008

Los contratantes, a saber:

Por una parte, la Agencia Nacional de Hidrocarburos, en adelante ANH, unidad
administrativa especial adscrita al Ministerio de Minas y Energía, creada por el
Decreto Ley 1760 de Junio 26 de 2003, con domicilio principal en Bogotá, D.C.,
representada por ARMANDO ZAMORA REYES, mayor de edad, identificado con
la cédula de ciudadanía No. 19.303.017 expedida en Bogotá, domiciliado en
Bogotá, D.C., manifiesta:

1. Que en su carácter de Director General de la ANH obra en representación de
esta Agencia, y

2. Que para la celebración del presente Contrato ha sido autorizado por el Consejo
Directivo de la AHN, en sesión del 23 de julio de 2008, según consta en el Acta N”
9 de dicho órgano,

3. Que mediante Acuerdo N” 23 del 30 de junio de 2005, modificado por el
Acuerdo N* 038 de 2006 expedidos por el Consejo Directivo de la ANH, se
definieron las áreas especiales para la contratación de actividades de exploración
de producción de hidrocarburos, las áreas libres y liberadas ubicadas en el cinturón

le Crudos Pesados.
JA

N
CONTRATO DE EVALUACIÓN TÉCNICA ESPECIAL No.8 DE 2008
CRUDOS PESADOS BLOQUE CPE-8

4. Que mediante Resalución N” 123 del 19 de marzo de 2008, el Director General
de la ANH, ordenó la apertura de la invitación a participar en el Proyecto de
Desarrollo Crudos Pesados de la Cuenca Llanos Orientales — Área Oriental.

5. Una vez adelantado el referido proceso, la ANH, mediante Resolución N” 418
del 4 de agosto de 2008, modificada por la Resolución 468 de 2008, aajudicó el
Bloque CPE-8 a las compañías TALISMAN (COLOMBIA) OIL 8 GAS LTD y
ECOPETROL S.A., las cuales presentaron oferta conjunta con el compromiso de
suscribir la Unión Temporal.

y por la otra parte, la UNION TEMPORAL TALISMAN (COLOMBIA) OIL 84 GAS
LTD y ECOPETROL S.A. integrada por las compañías i) TALISMAN
(COLOMBIA) OIL 8. GAS LTD, empresa debidamente constituida de acuerdo con
las leyes de la República de Colombia, según la escritura pública No. 528 del 2 de
marzo de 2001, otorgada en la Notaría Treinta y Cuatro (34) del Círculo de
Bogotá, D.C., con domicilio principal en Bogotá D.C., representada por los señores
JOSÉ FRANCISCO CHALELA MANTILLA, mayor de edad, ciudadano
colombiano, identificado con la cédula de ciudadanía número 17.152.088 y
JORGE LUIS CHALELA MANTILLA, ¡mayor de edad, ciudadano colombiano,
identificado con la cédula de ciudadanía número 3.227.953 y ii) ECOPETROL
S.A, autorizada por la ley 165 de 1948, entidad descentralizada del orden
nacional, organizada por la ley 1118 de 2007 como sociedad de economía mixta,
vinculada al Ministerio de Minas y Energía, regida conforme a sus estatutos
contenidos de manera integral en la Escritura Pública 5314 del 14 de diciembre de
2007 de la Notaría Segunda (2*) del Circulo de Bogotá D.C. con domicilio principal
en Bogotá D.C., representada por JAVIER GENARO GUTIERREZ PEMBERTHY
mayor de edad, ciudadano colombiano, identificado con la cédula de ciudadanía
número 19.168.740 de Bogotá.

4. El representante principal de la UNIÓN TEMPORAL TALISMAN (COLOMBIA)
OIL £ GAS LTD y ECOPETROL S.A., será el señor PEDRO ANTONIO
MARTINEZ, identificado con la cédula de ciudadanía 7.403.417. El suplente de la
Unión Temporal será el señor JOSÉ FRANCISCO CHALELA MANTILLA
identificado con la cédula de ciudadanía número 17.152.088.

2. Que el Acuerdo de constitución de la Unión Temporal se suscribió el diecinueve
(19) de septiembre de 2008.

3. Los suscriptores de este Contrato manifiestan bajo la gravedad del juramento
que ni ellos ni la Unión Temporal que representan se encuentran incursos en

ausal alguna de incompatibilidad o de inhabilidad para celebrar el presente
«nino y

N
CONTRATO DE EVALUACIÓN TÉCNICA ESPECIAL No.8 DE 2008
CRUDOS PESADOS BLOQUE CPE-8

4. Que las compañías que integran la UNIÓN TEMPORAL TALISMAN
(COLOMBIA) OIL 8: GAS LTD y ECOPETROL S.A., han acreditado que tienen y
se obligan a mantener la capacidad jurídica, financiera, la competencia técnica y
las habilidades profesionales necesarias para ejecutar las actividades de que trata
este contrato.

5. La UNIÓN TEMPORAL TALISMAN (COLOMBIA) OIL 8 GAS LTD y
ECOPETROL S.A., se denominará para todos los efectos EL EVALUADOR.

6. El operador del presente contrato será TALISMAN (COLOMBIA) OIL 4 GAS
LTD.

7. Las compañías que conforman EL EVALUADOR son solidariamente
responsables por el cumplimiento total del presente contrato frente a la ANH y
Terceros.

La ANH y EL EVALUADOR acuerdan celebrar el presente Contrato de Evaluación
Técnica Especial (TEA) en los términos y condiciones establecidos en el Anexo A y en
los Anexos B, C y D, los cuales hacen parte integrante de este contrato.

El presente contrato se perfecciona con la suscripción del mismo por las Partes.

Los avisos y comunicaciones entre las Partes serán enviados a los representantes de las
Partes, al domicilio registrado para notificaciones judiciales, que a la fecha de celebración
de este contrato, son:

ANH: Calle 99 No. 9a-54, Piso 14, Bogotá, D.C., Colombia.
EL EVALUADOR:

TALISMAN COLOMBIA OIL 8 GAS: Carrera 7 No. 76-35- Oficina 503, Bogotá, D.C.,
Colombia.

ECOPETROL S.A.: Calle 37 N* 8 - 43 Piso 8” Bogotá D.C.

Cualquier cambio en la persona del representante o del domicilio arriba indicado deberá
ser informado oficialmente a la otra Parte dentro de los cinco (5) días hábiles siguientes a
la fecha del registro en la Cámara de Comercio.

la Parte a quien fueron dirigidas en los domicilios arriba indicados y en cualquier caso

E

¡ comunicaciones entre las Partes en relación con este contrato se surten al recibo de
iii
CONTRATO DE EVALUACIÓN TÉCNICA ESPECIAL No.8 DE 2008
CRUDOS PESADOS BLOQUE CPE-8

cuando hayan sido entregados en el domicilio para notificaciones judiciales registrado en
la Cámara de Comercio.

Para constancia se firma en Bogotá, D. C., a los veintitrés (23) días del mes de
septiembre de dos mil ocho (2008), en dos (2) originales.

AGENCIA NACIONAL DEJHIDROCARBUROS

Grs ARMANDO ZAMORA REYES

DIRECTOR GENERAL

UNIÓN TEMPORAL TALISMAN (COLOMBIA) OIL £ GAS LTD y ECOPETROL S.A

,
ERRÉZ elaserrar

REPRESENTANTE LEGAL TALISMAN (COLOMBIA) OIL 8 GAS LTD

l z x
- — JORGE LUIS CHALELA e

REPRESENTANTE LEGAL TA! OLOMBIA) OIL 8 GAS LTD

IL

HERNÁN MARTI

MINISTRO DE MINAS Y ENERGÍA
TesTIGO

CONTRATO DE EVALUACIÓN TÉCNICA ESPECIAL No.8 DE 2008
CRUDOS PESADOS BLOQUE CPE-8

ANEXO A
TÉRMINOS Y CONDICIONES

TABLA DE CONTENIDO
Página

CAPITULO 1.- DEFINICIONES
Cláusula 1.- DEFINICIONES ......ooonioiononicinicinicinononnnnanncn nono nranonnrn nono raro noronrincno ninio

CAPITULO !l.- OBJETO Y ALCANCE
Cláusula 2.1 ODjetO ...oonconnninonionicninnnancaninaronnnor cnc nononc aro no carro ora ri ano cer canina r cirio
Cláusula 2.2. Alcance
Cláusula 2.3 Extensión del Área de Evaluación Técnica ..
Cláusula 2.4. Limitación
Cláusula 2.5. Duración ....

Cláusula 2.6. Prórroga del Contrato

CAPITULO lII.- DERECHOS DEL EVALUADOR
Cláusula 3.1. Derecho de Conversión ..
Cláusula 3.2. Derecho de Prelación
Cláusula 3.3. Derecho de Nominación de Áreas
Cláusula 3.4. Derecho de Exclusividad .
Cláusula 3.5. Derechos de Cesión ...ooonnnonionininnnnnnnoninnicina cano noninncanonacoa cano nininnoo

CAPITULO IV.- ACTIVIDADES DE EVALUACIÓN TÉCNICA
Cláusula 4.1. Programa Exploratorio
Cláusula 4.2. Actividades Suplementarias.
Cláusula 4.3. Autonomía .....
Cláusula 4.4. Subcontratista
Cláusula 4.5. Operador Designado ....
Cláusula 4.6. Producción Incidenta! ...
Gn 4.7. Restricciones ......

ai

láusula 4.8. Medio Ambiente .

CAPITULO V.- DERECHOS Y OBLIGACIONES DE LA ANH
CONTRATO DE EVALUACIÓN TÉCNICA ESPECIAL No.8 DE 2008
CRUDOS PESADOS BLOQUE CPE-8

Cláusula 5.1. Derechos Económicos
Cláusula 5.2. Derecho de Inspección
Cláusula 5.3. Celebración de Contratos
Cláusula 5.4. Reclamaciones ..
Cláusula 5.5. Otras Actividades dentro del Área de Evaluación Técnica .

CAPITULO VI.- INFORMACIÓN Y CONFIDENCIALIDAD

Cláusula 6.1. Entrega de InfoMMACIÓN ......oononicicnicninnnnnncannenarnranranererrncncnannno
Cláusula 6.2. Confidencialidad de la Información ......
Cláusula 6.3. Informe final de Evaluación Técnica ....

CAPITULO VII.- GARANTÍAS Y SEGUROS
Cláusula 7.1. Garantía de cumplimiento
Cláusula 7.2. Entrega de la Garantía de Cumplimiento.
Cláusula 7.3. Monto de la Garantía de Cumplimiento ...

Cláusula 7.4. Vigencia de la Garantía de Cumplimiento.

Cláusula 7.5. Rechazo de la Garantía de cumplimiento .. 14
Cláusula 7.6. Efectividad de la Garantía de Cumplimiento 14
Cláusula 7.7. Seguros ... 15

CAPITULO VIII.- RESPONSABILIDAD
Cláusula 8.1. Indemnidad
Cláusula 8.2. Responsabilidad Laboral
Cláusula 8.3. Responsabilidad Ambiental ......oocoocionionnnncnnrenincionncaricnrnrnirncrnans 16

CAPITULO IX.- LIBERACIÓN DE ÁREAS, CAUSALES DE TERMINACIÓN,

INCUMPLIMIENTO Y MULTAS

Cláusula 9.1. Liberación del Área de Evaluación TécniCA ooo. 17

Cláusula 9.2. Liberaciones Voluntaria ..

Cláusula 9.3. Derecho de Renuncia .....

Cláusula 9.4. Causales de Terminación ...

Cláusula 9.5. Terminación Unilateral.........

Cláusula 9.6. Caducidad.......oocoocociononnonicnonccnonanonniaccrnranranacrocico

Cláusula 9.7. Causales de Incumplimiento de EL EVALUADOR.

Cláusula 9.8. Procedimiento para la Declaración de Incumplimiento
láusula 9.9. Causales de Terminación Unilateral .....................
láusula 9.10. Restauración del Área de Evaluación Técnica ...

CONTRATO DE EVALUACIÓN TÉCNICA ESPECIAL No.8 DE 2008
CRUDOS PESADOS BLOQUE CPE-8

Cláusula 9.11. Obligaciones Posteriores .......ooooccicionnonnnonncnnraconencacnariononaronicncaro 20

CAPITULO X.- SOLUCIÓN DE CONTROVERSIAS
Cláusula 10.1. Instancia Ejecutiva
Cláusula 10.2. Instancia de Peritaje y Arbitraje
Cláusula 10.3 Peritaje Técnico
Cláusula 10.4 Peritaje Contable ..... 2.21
Cláusula 10.5. Controversias en Cuanto a la Naturaleza .
Cláusula 10.6 Arbitraje

CAPITULO XI.- DISPOSICIONES VARIAS

Cláusula 11.1. Documentos del Contrato ......ooocicicnioniccionicnancanininnccnnacnnaranononan
Cláusula 11.2. Fuerza Mayor y Hechos de Terceros .
Cláusula 11.3 Suspensión
Cláusula 11.4 Cesación de la Suspensión ...
Cláusula 11.5 Efectos en los Plazos.
Cláusula 11.6. Impuestos
Cláusula 11.7. Pagos y Moneda
Cláusula 11.8. Tasa de Cambi
Cláusula 11.9. Intereses de Mora
Cláusula 11.10. Idioma..
Cláusula 11.11. Ley Aplicable..

vii
CONTRATO DE EVALUACIÓN TÉCNICA ESPECIAL No. 8 DE 2008
CRUDOS PESADOS BLOQUE CPE-8
Página 1 de 34

CAPITULO |- DEFINICIONES

Para efectos de este contrato, las expresiones enunciadas a continuación tendrán el
significado que aquí se les asigna:

1.1. Actividades Suplementarias: Son las actividades adicionales al Programa de
Exploración propuestas por EL EVALUADOR y aprobadas por la ANH durante la
ejecución del contrato en la medida en que aquel lo estime necesario. EL
EVALUADOR adelantará estas actividades a su costo y riesgo.

1.2. Área de Evaluación Técnica o Área: Es la superficie identificada en la
Cláusula 2.3 y alinderada en el Anexo “B”, en la cual EL EVALUADOR adquiere los
derechos de este Contrato.

1.3. Buenas Prácticas en la Industria del Petróleo: Son las operaciones y los
procedimientos buenos, seguros y eficientes comúnmente empleados por
operadores prudentes y diligentes en la industria internacional del petróleo, bajo
condiciones y circunstancias similares a las que se presenten en desarrollo de las
actividades y Operaciones de este contrato, principalmente en aspectos relacionados
con la utilización de métodos y procesos adecuados para exploración superficial del
Área de Evaluación Técnica, la seguridad operacional y la protección del medio
ambiente, entre otros, en cuanto no contraríen la ley colombiana.

1.4. Contrato TEA: Todo contrato de evaluación técnica que se firme entre la ANH
y las compañías adjudicatarias.

1.5. Derecho de Prelación: Es el derecho que tiene de manera exclusiva EL.
EVALUADOR a igualar o superar una propuesta de contrato de Exploración y
Producción dentro del Área de Evaluación Técnica, presentada por un Tercero,
durante la vigencia del presente contrato, en los términos descritos en la Cláusula 3.2
de este contrato.

1.6. Fecha Efectiva: Es la fecha de suscripción del presente contrato.

1.7. Inversión Adicional: Es la inversión exploratoria adicional a las actividades
establecidas en el Programa Mínimo Exploratorio.

1.8. Minuta de Contrato de Exploración y Producción: Para efectos del ejercicio
lel Derecho de Conversión previsto en la Cláusula 3.1, el contrato de Exploración y

roducción a suscribirse entre la Agencia Nacional de Hidrocarburos y la compañía
-ORIGINAL- ZK

y
CONTRATO DE EVALUACIÓN TÉCNICA ESPECIAL No, 8 DE 2008
CRUDOS PESADOS BLOQUE CPE-8
Página 2 de 34

adjudicataria será aquel publicado con los Términos de Referencia Definitivos del
proceso de selección de Desarrollo de Crudos Pesados de la Cuenca Llanos
Orientales — Área Oriental. Por otra parte, la ANH y las compañías adjudicatarias o
los terceros, suscribirán el contrato de exploración y producción que esté vigente a la
fecha de la solicitud de los mismos cuando estos sean resultado del ejercicio del
derecho a igualar y nominación de áreas.

1.9. Multas: Constituyen apremios a EL EVALUADOR para la satisfacción oportuna,
eficaz y eficiente de las obligaciones a su cargo y, por lo tanto no tienen carácter de
estimación anticipada de perjuicios, de manera que pueden acumularse con cualquiera
otra forma de indemnización. La cancelación o deducción de las mismas no exonera a
EL EVALUADOR de satisfacer sus obligaciones y compromisos, ni de ejecutar y
terminar las actividades a su cargo, ni de entregar los resultados, productos y
documentos y demás información requerida.

1.10. Nominación de Áreas: Procedimiento competitivo de asignación de áreas
para contratos de Exploración y Producción establecido en el Reglamento y las
normas que lo modifiquen.

1.11. Operaciones de Evaluación Técnica, Operación u Operaciones: Son todos
aquellos estudios, trabajos, obras y actividades que EL EVALUADOR ejecuta en el

Área de Evaluación Técnica, para evaluar su potencial hidrocarburifero e identificar
las zonas de mayor interés prospectivo. Incluye, pero no se limita a, métodos
geofísicos, geoquímicos, geológicos, cartográficos, fotogeológicos y en general, las
actividades de prospección superficial, ejecución de actividades de sísmica y su
procesamiento, perforación con taladro o equipo asimilable siempre que se trate
exclusivamente de pozos de investigación estratigráfica cuyo único propósito sea la
obtención de información geológica acerca de la estratigrafía del Área de Evaluación
Técnica, de acuerdo con lo dispuesto en el presente contrato.

1.12. Operador: Es la compañía habilitada como tal dentro del proceso de selección
de Desarrollo de Crudos Pesados de la Cuenca Llanos Orientales — Área Oriental,
encargado de conducir las Operaciones de Evaluación Técnica. El operador deberá
tener como mínimo el 40% de participación en este contrato.

1.13. Operador Designado: Es la compañía designada por EL EVALUADOR para

gerenciar el proyecto cuya designación deberá ser aprobado previamente por la

ANH. El Operador Designado deberá cumplir con los mismos requisitos del EL
VALUADOR, de acuerdo con los requisitos establecidos en los Términos de
eferencia. UE

-ORIGINAL- A

/
CONTRATO DE EVALUACIÓN TÉCNICA ESPECIAL No. 8 DE 2008
CRUDOS PESADOS BLOQUE CPE-8
Página 3 de 34

1.14, Partes: La ANH y EL EVALUADOR.

1.15. Pozo Estratigráfico: Perforación tendiente a determinar la secuencia
litológica existente en el subsuelo de un lugar determinado. La perforación debe
garantizar, al menos, la recuperación de testigos laterales, con intervalos máximos
de 20 pies de la secuencia estratigráfica, así como fluidos, gases contenidos en
todas las unidades litológicas, y la toma de registros eléctricos, sónicos, visuales y
radiactivos. La extracción de testigos laterales deberá iniciar desde 300 pies medidos
a partir de la superficie del terreno, y en todo caso el último testigo debe realizarse a
un (1) pie del fondo del pozo.

El pozo estratigráfico debe alcanzar unidades litológicas potencialmente económicas
tal como lo constituyen las rocas pre-cretácicas, en lo posible hasta el basamento
cristalino. En todo caso, los pozos estratigráficos deben atravesar, como mínimo,
todas las unidades estratigráficas de los sistemas petrolíferos conocidos en la zona
(Gachetá - Carbonera) más 1000 pies por debajo de ellas, o al tope del basamento
cristalino.

El corazonamiento continuo en las zonas de interés que exige la forma 4CR del MME
podrá reemplazar el muestreo de estas zonas con los testigos laterales mencionados
arriba.

1.16. Propuesta de Contrato de Exploración y Producción (ESP): Es el

documento y sus anexos recibidos por la ANH, con el propósito de celebrar un
contrato de Exploración y Producción de hidrocarburos sobre toda o parte del Área
de Evaluación Técnica, en los términos del Reglamento y de este contrato.

1.17. Programa Exploratorio: Son las actividades incluidas en el programa minimo
exploratorio establecido en los Términos de Referencia y aquellas relacionadas con
la inversión adicional presentadas por EL EVALUADOR en la propuesta para realizar
en el Área de Evaluación Técnica.

1.18. Programa Exploratorio Mínimo: Son las actividades de obligatorio
cumplimiento, que han sido establecidas por la ANH dentro de los Términos de
Referencia.

1.19. Reglamento: El reglamento para la contratación de áreas para el desarrollo
de actividades de exploración y explotación de hidrocarburos, aprobado por el
Consejo Directivo de la ANH mediante Acuerdo 008 de 2004, el Acuerdo 017 de
2007 y demás normas que lo modifiquen, adicionen.

.20, Tercero: Para efectos de lo dispuesto en la Cláusula 3.2, de este Anexo, es
son) la(s) persona(s) jurídica(s) nacional(es) o extranjera(s), consorcios a uniones

-ORIGINAL- UZ
A
CONTRATO DE EVALUACIÓN TÉCNICA ESPECIAL No. 8 DE 2008
CRUDOS PESADOS BLOQUE CPE-8
Página 4 de 34

temporales, conformados por persona(s) jurídica(s) nacional(es) o extranjera(s),
diferentes a EL EVALUADOR o a sus miembros, que sobre las áreas objeto de
reserva conforme a este contrato, presenten propuestas de ESP para contratación
directa.

1.21. Términos de Referencia: Es el documento marco del proceso de selección
de Desarrollo de Crudos Pesados de la Cuenca Llanos Orientales — Área Oriental
definitivo y sus adendos, por medio del cual se establecieron las regulaciones,
requisitos e información necesaria para participar en el Proceso de Selección de
Crudos Pesados mediante el cual se adjudicó el presente contrato.

CAPITULO li- OBJETO Y ALCANCE

2.1. Objeto: Por virtud del presente contrato se reserva el Área de Evaluación
Técnica y se otorga a EL EVALUADOR el derecho a realizar Operaciones de
Evaluación Técnica a su costo y riesgo, tendientes a evaluar el potencial
hidrocarburífero, con el propósito de identificar las zonas de mayor interés
prospectivo en la misma área, mediante la ejecución del Programa Exploratorio
descrito en la Cláusula 4.1 y establecido en el Anexo “C” de este contrato, con el
objeto de suscribir uno o más contratos de Exploración y Producción dentro del Área,
mediante el ejercicio de los derechos enunciados en el Capítulo Il.

2.2. Alcance: EL EVALUADOR, en ejercicio de ese derecho, realizará las
Operaciones de Evaluación Técnica materia de este contrato, a su exclusivo costo y
riesgo, proporcionando todos los recursos necesarios para proyectar, preparar y
llevar a cabo las Operaciones de Evaluación Técnica dentro del Área y tendrá
derecho a: (i)suscribir un contrato Exploración y Producción, por cada millón de
hectáreas (1.000.000 ha), dentro del Área de Evaluación de acuerdo con este
contrato; o hasta dos, si renuncia a ejercer el derecho de Prelación; (ii) ejercer el
derecho de Prelación, por cada millón de hectáreas (1.000.000 ha), por una única
vez; (iii) ejercer el derecho a Nominar Áreas adicionales para suscribir contratos de
Exploración y Producción, conforme a lo estipulado en las cláusulas 3.1, 3.2, 3.3 y
3,4 del presente contrato.

2.3. Extensión del Área de Evaluación Técnica: El Área de Evaluación Técnica
comprende la descrita en el Anexo “B”, que forma parte de este contrato. El Área de
Evaluación Técnica será reducida como resultado de la celebración de contratos de
Exploración y Producción de hidrocarburos, en la porción del área que sea objeto de

stos contratos, de acuerdo con las cláusulas 3.1, 3.2, 3.3 y/o de devoluciones

oluntarias. e
EAT
z

-ORIGINAL-
CONTRATO DE EVALUACIÓN TÉCNICA ESPECIAL No. 8 DE 2008
CRUDOS PESADOS BLOQUE CPE-8
Página 5 de 34

2.4. Limitaciones: Salvo los derechos expresamente contenidos en este contrato,
el mismo no faculta a EL EVALUADOR para realizar operaciones distintas de las
señaladas en la Cláusula 1, Numeral 1.11, ni para desarrollar o producir
hidrocarburos o algún otro recurso natural que pueda encontrarse en el Área de
Evaluación Técnica.

Los derechos que a favor de EL EVALUADOR se otorgan en esta cláusula no
impiden que la ANH realice o autorice a adelantar cualquier tipo de estudios y
trabajos geofísicos, geoquímicos, geológicos, cartográficos, fotogeológicos y, en
general, todos aquellos comprendidos dentro del área exploración superficial con el
objeto de aumentar el conocimiento geológico del Área de Evaluación Técnica.

2.5, Duración: Este contrato tendrá una duración de treinta y seis (36) meses, a
partir de la Fecha Efectiva, de acuerdo a lo establecido en la Cláusula 1, Numeral
1.6, de este Contrato.

2.6. Prórroga del Contrato: La duración de este contrato podrá ser prorrogada de
mutuo acuerdo cuando EL EVALUADOR lo solicite por escrito, justificando su
solicitud, y a criterio de la ANH. La(s) prórroga(s) deberá(n) ser formalizadas
previamente mediante otrosí.

CAPITULO lil - DERECHOS DEL EVALUADOR

3.1. Derecho de Conversión: Durante el periodo de duración del TEA, EL
EVALUADOR tendrá derecho a seleccionar un área por cada millón (1.000.000) de
hectáreas de extensión del Área de Evaluación Técnica, para presentar propuesta de
contrato de Exploración y Producción, de acuerdo con lo establecido en el
Reglamento o las normas que lo modifiquen, en los Términos de Referencia y en el
presente contrato.

Adicionalmente, El EVALUADOR podrá seleccionar una segunda área, por cada
millón (1.000.000) de hectáreas, para presentar otra propuesta de Contrato de
Exploración y Producción, siempre y cuando renuncie al derecho de prelación que se
establece en la siguiente Cláusula.

3.2. Derecho de Prelación: EL EVALUADOR tendrá derecho a igualar una única
propuesta de un Tercero, por cada millón (1.000.000) de hectáreas de extensión
dentro del bloque del contrato de Evaluación Técnica. Para el efecto, si la AHN
durante el plazo del TEA recibe una oferta de un Tercero, que cumpla con lo

ispuesto en el Reglamento y las normas que lo modifiquen , seguirá el siguiente

rocedimiento: y
_T

A

-ORIGINAL-
CONTRATO DE EVALUACIÓN TÉCNICA ESPECIAL No. 8 DE 2008
CRUDOS PESADOS BLOQUE CPE-8
Página 6 de 34

3.2.1. La ANH dará aviso a EL EVALUADOR del recibo de la Propuesta de
Contratación, especificando las coordenadas del área superpuesta con el Área de
Evaluación Técnica y el programa exploratorio mínimo aceptado por la ANH y un
porcentaje (X%) de participación en la producción total de Hidrocarburos después de
regalías, a favor de la ANH.

3.2.2. Recibido el aviso de la ANH, EL EVALUADOR dispondrá de treinta (30) días
calendario para ejercer el Derecho de Pretación mediante la entrega de la propuesta
que pretende igualar el programa exploratorio mínimo presentado por el Tercero y el
porcentaje (X%) de participación en la producción total de Hidrocarburos después de
regalías, a favor de la ANH.

3.2.3. Si EL EVALUADOR ejerce del Derecho de Prelación y la ANH considera
técnica y financieramente que el programa exploratorio minimo ofrecido por EL
EVALUADOR iguala o supera el Programa Exploratorio Minimo ofrecido por el
Tercero y el porcentaje (X%) de participación en la producción total de Hidrocarburos
después de regalías, la ANH informará a EL EVALUADOR dentro de los quince (15)
días siguientes al recibo de tal propuesta, sobre la admisibilidad de la misma. Acto
seguido, la ANH procederá a solicitar la autorización de su Consejo Directivo para la
aceptación y consecuente suscripción del contrato. Una vez autorizado por el
Consejo Directivo de la ANH, las Partes tendrán un plazo de treinta (30) días,
calendario contados a partir de la fecha del aviso de dicha autorización, para
suscribir el futuro contrato.

PARAGRAFO PRIMERO: EL EVALUADOR acepta que no se genera en su favor
derecho alguno respecto del área objeto de la superposición y, por tanto, renuncia a
formular cualquier tipo de reclamación por este concepto, y la ANH podrá disponer
libremente del área de superposición, en los siguientes eventos: (i) cuando no
entregue la propuesta para ejercer el Derecho de Prelación en el plazo estipulado, de
conformidad con lo establecido en el numeral 3.2.2 anterior, (ii) si presenta una
propuesta que, al menos, no iguale el programa exploratorio mínimo ofrecido por el
tercero, (iii) si, por circunstancias imputables al evaluador, no suscribe el contrato en
el término establecido en el numeral 3.2.3 anterior.

PARAGRAFO SEGUNDO: En el caso de que la ANH no suscriba el contrato de
exploración y producción con el Tercero que presentó la propuesta de contratación,
los derechos sobre el área superpuesta no se verán afectados y la misma seguirá
sometida a las condiciones de este contrato.

ARAGRAFO TERCERO: En caso de suscribirse un contrato de Exploración y
roducción con un tercero sobre el área en cuestión, ésta será excluida del Área

de
-ORIGINAL- vE-

A
CONTRATO DE EVALUACIÓN TÉCNICA ESPECIAL No. 8 DE 2008
CRUDOS PESADOS BLOQUE CPE-8
Página 7 de 34

Evaluación Técnica, quedando EL EVALUADOR eximido del cumplimiento de las
Operaciones de Evaluación Técnica proporcionalmente al área excluida y que de
manera expresa consten en el Programa de Evaluación Técnica.

3.3. Derecho de Nominación de Áreas: EL EVALUADOR tendrá derecho a
nominar áreas adicionales y a participar en nominaciones realizadas por terceros de
acuerdo con lo establecido en el Reglamento, para la celebración de un contrato de
Exploración y Producción.

PARAGRAFO: En los procesos de Nominación de Áreas, el criterio principal de
adjudicación es la participación adicional (X%) en volumen de producción después
de regalías, en el contrato de Exploración y Producción resultante del presente
contrato. El criterio secundario es la inversión en exploración, expresada en múltiplos
enteros de cien mil dólares de los Estados Unidos de América (US$100.000).

3.4. Derecho de Exclusividad: En el período de duración del TEA o hasta que EL
EVALUADOR proponga un contrato de Exploración y Producción de acuerdo a lo
establecido en este contrato, lo que ocurra primero, ningún Tercero podrá nominar
áreas ni proponer contratos de Exploración y Producción dentro del Área de
Evaluación Técnica.

3.5, Derecho de Cesión: EL EVALUADOR tiene derecho a ceder o transferir total o
parcialmente sus intereses, derechos y obligaciones emanados de este contrato, a
otra compañía, consorcio o unión temporal, que tenga la capacidad jurídica,
financiera, capacidad operacional, capacidad técnica y las habilidades profesionales
necesarias para actuar en Colombia, siempre y cuando obtenga previamente la
respectiva autorización escrita de la ANH, de acuerdo con lo establecido en los
Términos de Referencia.

En uso de sus facultades discrecionales, el Consejo Directivo de la ANH podrá
denegar la solicitud sin que tenga la obligación de motivar su decisión.

Cuando las cesiones se den a favor de compañias que controlan o dirigen a EL
EVALUADOR, a una cualquiera de las compañías que lo integran o a las filiales o a
las subsidiarias de estas, o entre compañlas que conforman un mismo grupo
económico, EL EVALUADOR informará su intención a la ANH, la cual se reservará
| derecho de verificar que cumpla con las capacidades necesarias para asumir las
ligaciones del contrato. TE

CAPITULO IV- ACTIVIDADES DE EVALUACIÓN TECNICA
-ORIGINAL- EN]
Y
CONTRATO DE EVALUACIÓN TÉCNICA ESPECIAL No. 8 DE 2008
CRUDOS PESADOS BLOQUE CPE-8
Página 8 de 34

4.1. Programa Exploratorio: EL EVALUADOR estará obligado a ejecutar el
Programa Exploratorio establecido en el Anexo “C”, por su propia cuenta y riesgo, en
el término de duración del presente contrata, conforme a lo dispuesto en la Cláusula
2.5 de este Anexo. En el desarrollo de las actividades de las Operaciones de
Evaluación Técnica, EL EVALUADOR deberá asegurarse que la perforación de
pozos estratigráficos cumpla con el alcance establecido en el capítulo de definiciones
de este contrato.

4.1.1. Modificaciones al Programa Exploratorio: Cualquier modificación que
presente EL EVALUADOR al Programa Exploratorio deberá ser aprobada

previamente por la ANH, quien verificará que dicha modificación no desmejore la
calidad del mismo y el monto de las inversiones originales propuestas. La ANH a su
sola discreción podrá autorizar o no las modificaciones al Programa Exploratorio.

4.1.2. Plan de Ejecución del Programa Exploratorio: Dentro de los treinta (30)
días calendario siguientes a la Fecha Efectiva, EL EVALUADOR presentará a la

ANH el Plan de Ejecución del Programa Exploratorio, en el cual describa la forma
como dará cumplimiento a sus obligaciones, en el entendido que dicho Plan de
Ejecución deberá ser consistente con el Programa Exploratorio, así como también
con las Buenas Prácticas en la Industria del Petróleo.

EL EVALUADOR enviará a la ANH, para su aprobación, cualquier modificación en el
Plan de Ejecución derivada de circunstancias aceptadas como constitutivas de
Fuerza Mayor o Hechos de Terceros o actividades adicionales a las señaladas en el
Programa de Evaluación Técnica.

4.2. Actividades Suplementarias: Cuando EL EVALUADOR pretenda llevar a
cabo Actividades Suplementarias durante la ejecución del contrato, deberá solicitar
previamente autorización a la ANH, mediante la presentación de la información
correspondiente al alcance técnico del mismo. Las inversiones relacionadas con las
Actividades Suplementarias se acreditarán al compromiso de inversión del Programa
Exploratorio.

4.3. Autonomía: EL EVALUADOR tendrá el control de todas las Operaciones y
actividades realizadas en desarrollo del presente contrato. EL EVALUADOR
planeará, preparará, realizará y controlará todas las actividades y Operaciones de
Evaluación Técnica directamente o a través de subcontratistas, con autonomía
técnica y administrativa, de conformidad con la legislación colombiana y observando
las Buenas Prácticas de la Industria del Petróleo.

.4. Subcontratistas: EL EVALUADOR podrá seleccionar y subcontratar con
mpresas especializadas la ejecución parcial de las Operaciones de Evaluación
-ORIGINAL- eS

Y
CONTRATO DE EVALUACIÓN TÉCNICA ESPECIAL No. 8 DE 2008
CRUDOS PESADOS BLOQUE CPE-8
Página 9 de 34

Técnica contenidas en el Programa Exploratorio o en las Actividades Adicionales,
asegurándose de que todos sus subcontratistas cumplan los términos establecidos
en este contrato y en las leyes colombianas.

EL EVALUADOR será responsable de la relación con sus subcontratistas y, en
consecuencia, el incumplimiento de las obligaciones contraídas entre EL
EVALUADOR y sus subcontratistas, no lo eximirá del cumplimiento de las
obligaciones establecidas en este contrato.

4.5. Operador Designado: Previa autorización de la ANH, EL EVALUADOR
podrá designar a un tercero para que sea éste quien adelante y ejecute las
actividades del Programa Exploratorio, descritas en este contrato.

El Operador Designado presentará a la ANH, de acuerdo con lo previsto en la
Cláusula 6.1 de este contrato, los informes técnicos de ejecución del mismo.

PARÁGRAFO: No obstante lo anterior, EL EVALUADOR mantendrá su posición
contractual frente a la ANH y será responsable del cumplimiento de todas las
obligaciones derivadas de! presente contrato.

4.6. Producción incidental: En caso de que incidentalmente se obtenga
producción de hidrocarburos durante el curso de las Operaciones de Evaluación
Técnica ya sea durante la ejecución del Programa Exploratorio o de las Actividades
Adicionales, realizadas por EL EVALUADOR, dicha producción será propiedad
exclusiva de la ANH, y EL EVALUADOR no tendrá derecho alguno sobre la misma.

En todo caso, EL EVALUADOR tendrá la obligación de realizar todas las actividades
necesarias para evitar daños en las instalaciones y/o posibles contaminaciones en el
Área de Evaluación Técnica y su entorno.

El hidrocarburo producido será entregado en la forma que indique la ANH. Los
costos generados correrán por exclusiva cuenta y riesgo de EL EVALUADOR.

4.7. Restricciones: En caso de que una porción del Área de Evaluación Técnica
se extienda a áreas comprendidas dentro del Sistema de Parques Nacionales
Naturales u otras zonas reservadas, excluidas o restringidas, delimitadas
geográficamente por la autoridad correspondiente, o cuando sobre el Área de
Evaluación Técnica se extiendan zonas con las mismas características anteriormente
señaladas, EL EVALUADOR se obliga a acatar las condiciones que respecto de
ales áreas impongan las autoridades competentes. La ANH no asumirá
'esponsabilidad alguna a este respecto. SA

-ORIGINAL- A
Y
CONTRATO DE EVALUACIÓN TÉCNICA ESPECIAL No. 3 DE 2008
CRUDOS PESADOS BLOQUE CPE-8
Página 10 de 34

4.8. Medio Ambiente: EL EVALUADOR dará especial atención a la protección del
medio ambiente y al cumplimiento de la normatividad aplicable en estas materias.
Igualmente, adoptará y ejecutará planes de contingencia específicos para atender las
emergencias y reparar los daños, de la manera más eficiente y oportuna.

EL EVALUADOR informará trimestralmente a la ANH sobre los aspectos
ambientales de las Operaciones que esté adelantando, de la aplicación de los planes
preventivos y de los planes de contingencia, y sobre el estado de las gestiones
adelantadas ante las autoridades ambientales competentes en materia de permisos,
autorizaciones, concesiones o licencias, según sea el caso.

Cuando alguna Operación de Evaluación Técnica requiera de permisos,
autorizaciones, concesiones o licencias ambientales, EL EVALUADOR se abstendrá
de realizarlas mientras no obtenga tales permisos, autorizaciones, concesiones o
licencias.

CAPITULO Y — DERECHOS Y OBLIGACIONES DE LA ANH

5.1, Derechos Económicos: EL EVALUADOR reconocerá y pagará a la ANH un
derecho, cuyo monto económico nominado en dólares de los Estados Unidos de
América será de veinte centavos de dólar de los Estados Unidos de América
(US$0.20) por cada hectárea y por cada año o fracción de vigencia del contrato,
pagadero dentro de los primeros treinta (30) días siguientes a la presentación de la
respectiva cuenta de cobro emitida por la ANH.

PARÁGRAFO: En todo contrato de ESP que resulte del ejercicio de cualquiera de
los derechos otorgados en el presente contrato de evaluación técnica, EL
EVALUADOR reconocerá a la ANH como mínimo un porcentaje del uno por ciento
(1%) de participación en la producción total después de regalías, de acuerdo con lo
establecido en los Términos de Referencia y la Oferta presentada.

5.2. Derecho de Inspección: Durante la vigencia de este contrato, la ANH podrá
presenciar, a su propio costo y riesgo y, previa comunicación dirigida a EL
EVALUADOR con diez (10) días de antelación, por medio de representantes
autorizados, las Operaciones de Evaluación Técnica que éste lleve a cabo en virtud
del presente contrato.

a ANH será la única responsable por las acciones derivadas de las actividades que
ealicen los representantes autorizados antes mencionados en las inspecciones.

Z

-ORIGINAL-

Y
CONTRATO DE EVALUACIÓN TÉCNICA ESPECIAL No. 8 DE 2008
CRUDOS PESADOS BLOQUE CPE-8
Página 11 de 34

EL EVALUADOR no será responsable por las lesiones, enfermedades o muerte que
pudieren sobrevenirles a los representantes autorizados de la ANH en el ejercicio de
tales inspecciones, por causas ajenas a EL EVALUADOR.

5.3. Celebración de Contratos: En cualquier momento, durante la vigencia de
este contrato, la ANH podrá celebrar con EL EVALUADOR contratos de exploración
y producción de hidrocarburos sobre una parte del Área de Evaluación Técnica, con
sujeción a lo dispuesto en las Cláusulas 3.1, 3.2 y 3.3 del presente contrato.

54. Reclamaciones: La ANH deberá comunicar por escrito a EL EVALUADOR,
tan pronto como tenga conocimiento sobre cualquier reclamo o procedimiento judicial
que pueda afectar los derechos de EL EVALUADOR, derivados de este contrato,
para que éste pueda adoptar las medidas que estime más convenientes para la
defensa de sus intereses.

5.5. Otras Actividades en el Área de Evaluación Técnica:. En el evento que la
ANH realice u otorgue autorizaciones para realizar actividades de exploración
superficial, según lo establecido en la Cláusula 2.4 de este contrato, EL
EVALUADOR continuará ejerciendo todos los derechos sujeto a las obligaciones que
sobre el área le confiere el presente contrato.

Los derechos establecidos en este contrato a favor de EL EVALUADOR
prevalecerán sobre los contenidos en las autorizaciones de actividades de
exploración superficial. La ANH se compromete a otorgar estas autorizaciones
cuando la reglamentación admita la realización de actividades en forma simultánea y
por más de un operador, en áreas que se superpongan con el Área de Evaluación
Técnica.

La ANH informará a EL EVALUADOR, respecto del otorgamiento de cualquier
autorización para realizar cualquier actividad que planee hacer directamente, o
mediante autorizaciones, y de la iniciación de trabajos en el Área de Evaluación
Técnica.

CAPITULO VI- INFORMACIÓN Y CONFIDENCIALIDAD

6.1. Entrega de Información: EL EVALUADOR mantendrá oportuna y
permanentemente informada a la ANH sobre el progreso y resultados de las
peraciones. Por consiguiente, además de los documentos requeridos en otras
'áusulas de este contrato, EL EVALUADOR entregará a la ANH, toda la información

ES

-ORIGINAL-

£
CONTRATO DE EVALUACIÓN TÉCNICA ESPECIAL No. 8 DE 2008
CRUDOS PESADOS BLOQUE CPE-8
Página 12 de 34

de carácter científico, técnico y ambiental, obtenida en cumplimiento de este
contrato.

Para tal efecto, EL EVALUADOR deberá presentar dicha información mediante
informes trimestrales, que deberán ser entregados a la ANH de acuerdo con el
Manual de Suministro de Información de Exploración y Explotación, vigente al
momento de entrega, en cuanto sea aplicable a la actividad realizada, dentro de los
primeros cinco (5) días del mes correspondiente a la entrega. Lo anterior, sin
perjuicio de que EL EVALUADOR deba entregar la información que le solicite la ANH
en cualquier momento de la ejecución de! contrato.

6.2. Confidencialidad de la Información: Todos los datos e información técnica,
geológica, ambiental que resulten del cumplimiento de las obligaciones de este
Contrato serán mantenidos por las Partes con carácter confidencial por el periodo de
duración del TEA o hasta que EL EVALUADOR proponga un contrato de
Exploración y Producción, de acuerdo a lo establecido en este contrato, lo que ocurra
primero.

A la terminación del contrato o una vez EL EVALUADOR proponga un contrato de
Exploración y Producción, la ANH tendrá derecho a usar irrestrictamente tal
información de la manera que más convenga a sus intereses, sin perjuicio de lo
establecido en este contrato, y podrá hacer pública dicha información técnica,
tacilitando el intercambio de información producto de la ejecución de las Operaciones
de Evaluación Técnica de acuerdo a los mecanismos establecidos en este contrato.

Esta estipulación no se aplicará a los datos o información que las Partes deban
proporcionar de acuerdo con las disposiciones legales y reglamentarias vigentes, ni a
los que requieran sus filiales, consultores, contratistas, auditores, asesores legales,
entidades financieras y autoridades competentes con jurisdicción sobre las Partes o
sus filiales, o por normas de cualquier bolsa de valores en la cual las acciones de EL
EVALUADOR o sociedades vinculadas se encuentren registradas.

La ANH se compromete a no entregar a terceros datos o información alguna
obtenida como resultado de las Operaciones ejecutadas por EL EVALUADOR
durante el periodo de confidencialidad, excepto a lo establecido en este contrato,
cuando sea necesario para cumplir alguna disposición legal aplicable a la ANH, o en
el desarrollo de sus funciones.

6.3. Informe Final de Evaluación Técnica: Dentro de los dos (2) meses
siguientes a la terminación del plazo señalado en la Cláusula 2.5, EL EVALUADOR

ará una presentación a la ANH y le entregará a ésta un informe final de los
diositacos de la evaluación del potencial hidrocarburifero que incluya la identificación

-ORIGINAL- sd )

£
CONTRATO DE EVALUACIÓN TÉCNICA ESPECIAL No. 8 DE 2008
CRUDOS PESADOS BLOQUE CPE-8
Página 13 de 34

de las zonas de mayor interés prospectivo en el Área de Evaluación Técnica y
documente el cumplimiento de las obligaciones asumidas en virtud del presente
contrato y de las exigencias de las autoridades competentes respecto de la ejecución
del Programa Exploratorio y/o de las Actividades Adicionales. Adicionalmente, el
informe deberá contener una sección de aspectos ambientales. Este informe final
deberá estar firmado por un geofísico o un geólogo con matricula profesional vigente.

Cualquier error u omisión que EL EVALUADOR descubra en el informe final después
de su entrega a la ANH deberá ser comunicado a ésta inmediatamente por escrito.

CAPITULO VII —- GARANTÍAS Y SEGUROS

7.1. Garantía de Cumplimiento: EL EVALUADOR deberá otorgar a favor de la
ANH, en la forma, términos y condiciones previstos en el presente contrato, la
garantía que asegure el cumplimiento y la correcta ejecución de todas las
obligaciones del Programa Exploratorio y las demás actividades inherentes a tales
_obligaciones, así como para garantizar el pago de las multas que se impongan por
incumplimiento del contrato. En ningún caso esta garantía tendrá carácter de
cláusula penal.

Para este propósito, EL EVALUADOR establecerá, a su propio costo, una o varias
cartas de crédito “stand by” de carácter incondicional e irrevocable y pagaderas a la
vista, con un banco o institución financiera legalmente establecidos en Colombia u
otro instrumento previamente aprobado por la ANH.

7.2. Entrega de la Garantía de Cumplimiento: EL EVALUADOR entregará a la
ANH la garantía de que trata esta cláusula, en los términos esenciales del formato
contenido en el Anexo “D” de este contrato, dentro de los ocho (8) días calendario
siguientes a la Fecha Efectiva.

Si por razones ajenas a la voluntad de EL EVALUADOR, debidamente sustentadas,
éste no pudiere entregar la garantía a la ANH en el plazo estipulado anteriormente, a
solicitud de EL EVALUADOR, la ANH podrá ampliar el plazo para la fecha de
entrega.

En caso que EL EVALUADOR no entregue, en el término establecido, la garantia o
las prórrogas a la misma, exigida por la ANH para asegurar el cumplimiento de las
obligaciones exigidas en este Contrato la ANH podrá resolver el contrato. Para el
sfecto, la ANH comunicará a EL EVALUADOR de su incumplimiento, para que en el
término de cinco (5) días calendario justifique razonablemente. Si EL EVALUADOR

-ORIGINAL- E
>
CONTRATO DE EVALUACIÓN TÉCNICA ESPECIAL No. 8 DE 2008
CRUDOS PESADOS BLOQUE CPE-8
Página 14 de 34

no presenta explicaciones justificada, la ANH resolverá el contrato y EL
EVALUADOR no tendrá derecho a reclamo alguno por la decisión adoptada.

Adicionalmente a lo anterior, la ANH podrá inhabilitar a EL EVALUADOR por el
término de tres (3) años para suscribir contratos de Exploración y Producción y de
Evaluación Técnica con la Agencia.

7.3. Monto de la Garantía de Cumplimiento: EL EVALUADOR deberá constituir
la garantía por el cincuenta por ciento (50%) del valor del Programa Exploratorio.

7.4, Vigencia de la Garantía de Cumplimiento: La garantía de cumplimiento
deberá estar vigente durante el plazo señalado en la Cláusula 2.5 de este Anexo, y

seis (6) meses más y será devuelta al EL EVALUADOR una vez se haya dado
cumplimiento a todas las obligaciones garantizadas.

EL EVALUADOR deberá constituir la garantía inicialmente por la mitad de la duración
del contrato, un (1) mes antes de vencerse la primera mitad deberá extender su
vigencia hasta por los doce (12) o dieciocho (18) meses según sea el caso y seis (6)
meses más.

En caso de prórrogas, la garantía deberá igualmente ser prorrogada o sustituida por
otra del mismo valor y con vigencia hasta la terminación de la prórroga y seis (6)
meses más.

7.5. Rechazo de la Garantía de Cumplimiento: La ANH rechazará la garantia
otorgada por EL EVALUADOR cuando ésta no cumpla con los requisitos que se

establecen en esta cláusula.

La ANH dispondrá del tiempo necesario a partir de la fecha de recibo para avisar su
rechazo a EL EVALUADOR y devolverle la garantía presentada.

A partir de dicha entrega, EL EVALUADOR tendrá un plazo de ocho (8) días para
corregir la garantía. Si no se corrige adecuadamente, la garantía(s) será rechazada y
se entenderá como no entregada para efectos de lo previsto en el numeral 7.2, de la
presente Cláusula.

7.6. Efectividad de la Garantía de Cumplimiento: La ANH hará efectiva la
garantía siempre que EL EVALUADOR incumpla en todo o en parte alguna las

bligaciones garantizadas, sin perjuicio del cumplimiento de las demás obligaciones
ontraídas.
traídas 57

+ORIGINAL-
% Y
CONTRATO DE EVALUACIÓN TÉCNICA ESPECIAL No. 8 DE 2008
CRUDOS PESADOS BLOQUE CPE-8
Página 15 de 34

El pago de la garantía no exonera a EL EVALUADOR de su obligación de
indemnizar los daños y perjuicios que su incumplimiento hubiere ocasionado.

La ANH se reserva el derecho de acudir a los mecanismos de solución de
controversias cuando el valor de la garantía no sea suficiente para cubrir el monto de
las indemnizaciones.

7.7. Seguros: EL EVALUADOR tomará todos los seguros requeridos por la ley
colombiana y otros seguros comúnmente utilizados de acuerdo con las Buenas
Prácticas de la Industria del Petróleo. Así mismo, exigirá a cada contratista y
subcontratistas que desempeñe cualquier trabajo y/o servicio en desarrollo de este
contrato, la obtención y mantenimiento en vigencia de los seguros que considere
necesarios.

Los costos que demande la contratación y vigencia de estos seguros son por cuenta
y responsabilidad de EL EVALUADOR.

CAPITULO VIIl- RESPONSABILIDADES

8.1. Indemnidad: Excepto por lo establecido en las Cláusulas 5.2 y 5.5 EL
EVALUADOR será el único responsable por las actividades objeto del presente
contrato, y por lo tanto, indemnizará y mantendrá libre a la ANH de cualquier
obligación, así como de los efectos que en su contra puedan resultar de embargos,
demandas, juicios y/o reclamaciones de cualquier naturaleza, incluidas pero no
limitadas a lesión o muerte de cualquier persona, destrucción total o parcial de
cualquier propiedad o bien y/o daños al medio ambiente, provocados de cualquier
modo en conexión con, referentes a, o derivados de la adquisición, procesamiento,
reprocesamiento y/o interpretación de la información y datos técnicos y/o de
cualquier actividad realizada por EL EVALUADOR en virtud de este contrato. Lo
anterior, sin perjuicio de la obligación de EL EVALUADOR de indemnizar a los
propietarios de terrenos o a cualquier persona a quienes se les causen daños y/o
perjuicios.

EL EVALUADOR asumirá la defensa y los costos, gastos y expensas por todas las
demandas que sean interpuestas contra la ANH con motivo de tales reclamaciones,
y se obliga a asumir los costos de cualquier juicio resultante, incluidos pero no
limitados a los costos necesarios para la reparación o indemnización de esos daños

pérdidas, costos judiciales o extrajudiciales que se generen, costos de

vestigación, honorarios de abogados, entre otros. Gir
E

-ORIGINAL-
CONTRATO DE EVALUACIÓN TÉCNICA ESPECIAL No. 8 DE 2008
CRUDOS PESADOS BLOQUE CPE-8
Página 16 de 34

La ANH podrá participar en su defensa frente a cualquier demanda en que pueda
estar involucrada, sin que esta participación exima a EL EVALUADOR de las
obligaciones aquí descritas, si la ANH decide participar todos los costos por su
defensa deberán ser cubiertos por EL EVALUADOR.

La obligación de EL EVALUADOR de amparar y mantener a salvo o indemne a la
ANH y su personal, de acuerdo con esta cláusula, se mantendrá aún cuando EL
EVALUADOR disponga de garantías o protección legal frente a las reclamaciones o
demandas.

EL EVALUADOR será el único responsable por los daños y pérdidas que surjan con
ocasión de la ejecución del Programa de Evaluación Técnica, del Programa de
Evaluación Técnica Adicional, según aplique, y demás obligaciones contraídas, y
actividades realizadas en desarrollo de este contrato, incluso aquellos causados por
sus subcontratistas, quedando entendido que en ningún momento será responsable
por errores de criterio, o por pérdidas o daños que no fueren resultado de culpa
grave o dolo.

Cuando EL EVALUADOR subcontrate, se asegurará que todos sus subcontratistas
cumplan los términos establecidos en este contrato y en las leyes colombianas. Las
obras y servicios subcontratados serán ejecutados a su nombre, en razón de lo cual
EL EVALUADOR mantendrá su responsabilidad directa por todas las obligaciones
establecidas en el subcontrato y derivadas del mismo, de las cuales no podrá
exonerarse en razón de las subcontrataciones. La ANH no asumirá responsabilidad
alguna por este concepto, ni aún a título de solidaridad.

8.2. Responsabilidad Laboral: EL EVALUADOR actúa como único empleador de
los trabajadores que contrate para el desarrollo de las actividades propias de este
contrato y, en consecuencia, será el responsable de las obligaciones laborales que
surjan de las respectivas relaciones o contratos de trabajo, tales como pago de
salarios y prestaciones sociales, aportes parafiscales, afiliación y pago de
cotizaciones al Sistema de Seguridad Social Integral por concepto de aportes a
pensiones, salud y riesgos profesionales. conforme a la ley.

En todo caso, EL EVALUADOR deberá dar cumplimiento a las disposiciones legales
que señalan ta proporción de empleados y obreros nacionales y extranjeros.

8.3. Responsabilidad Ambiental: El EVALUADOR deberá tomar las
recauciones necesarias para proteger el medio ambiente, la vida humana, la
qna de otros y prevenir la contaminación del Área de Evaluación Técnica. En

ve
Mer

-ORIGINAL-
CONTRATO DE EVALUACIÓN TÉCNICA ESPECIAL No. 8 DE 2008
CRUDOS PESADOS BLOQUE CPE-8
Página 17 de 34

consecuencia, EL EVALUADOR asumirá los costos de manejo ambiental, sanitarios,
seguridad industrial, salud ocupacional, seguridad y demás costos, aunque no se
mencionen en este numeral o en otras cláusulas de este contrato, o que se deriven
de las actividades a su cargo en virtud de este contrato.

CAPITULO IX — LIBERACIÓN DE ÁREAS, CAUSALES DE TERMINACIÓN,
INCUMPLIMIENTO Y MULTAS

9.1. Liberación del Área de Evaluación Técnica: En todos los casos en que se
libere toda o parte del Área de Evaluación Técnica, como resultado de los eventos de
devolución de áreas contemplados en este contrato, incluyendo los casos previstos
en las cláusulas 3.1, 3.2 y 3.3, cesará, respecto del área liberada la reserva de la
misma a favor de EL EVALUADOR, y los derechos correspondientes.

Toda liberación de reserva de áreas realizada en desarrollo de este contrato se
formalizará mediante acta firmada por las Partes, o en el acta de liquidación del
contrato.

En todo caso, si el EVALUADOR no ejecuta la totalidad de las inversiones asociadas
al Programa de Evaluación Técnica durante el término de este contrato, deberá
transferir el balance no invertido a la ANH. A criterio de esta última, la anterior suma
podrá ser destinada a trabajos exploratorios en otras áreas seleccionadas de mutuo
acuerdo entre la Partes.

9.2. Liberaciones Voluntarias: En cualquier momento EL EVALUADOR podrá
liberar parcialmente el Área de Evaluación Técnica, sin que por ello se reduzcan las
obligaciones contraídas en virtud de este contrato de acuerdo con lo establecido en
el Programa de Evaluación Técnica. Tales liberaciones voluntarias no podrán ser
inferiores al veinte por ciento (20%) del Área de Evaluación Técnica ni podrán ser
realizadas con una frecuencia inferior a seis (6) meses, salvo lo previsto en el
Numeral 9.3, de esta Cláusula.

9.3. Derecho de Renuncia: En cualquier tiempo, durante la vigencia de este
contrato, EL EVALUADOR tendrá derecho a renunciar al mismo, siempre y cuando
haya cumplido satisfactoriamente por lo menos con el 50% del Programa de
Evaluación Técnica, y se encuentre al día en la parte prevista para ser ejecutada en
el plazo transcurrido y las demás obligaciones a su cargo. Para tal efecto, EL
EVALUADOR dará aviso por escrito a la ANH, previo a la terminación del plazo
señalado en la Cláusula 2.5 de este Anexo.

'ARÁGRAFO: Si el Evaluador ejerce el derecho de renuncia, deberá reembolsar a
la ANH la suma no invertida, según lo previsto en Numeral 9.2 de esta Cláusula.
mo

-ORIGINAL- ¡A
ERA

CONTRATO DE EVALUACIÓN TÉCNICA ESPECIAL No. 8 DE 2008
CRUDOS PESADOS BLOQUE CPE-8
Página 18 de 34

Causales de Terminación: Este contrato terminará y cesarán los derechos de

EL EVALUADOR, en cualquiera de los casos enunciados a continuación:

np

[a ¡e

9.5.

Vencimiento: Por vencimiento del plazo pactado en la Cláusula 2.5.

Renuncia: Por renuncia de EL EVALUADOR, en los términos previstos en el
Numeral 9.3. de esta Cláusula.

Mutuo Acuerdo: En cualquier tiempo por mutuo acuerdo entre las Partes.

Incumplimiento: Por la declaración que haga la ANH sobre incumplimiento
de EL EVALUADOR.

Terminación Unilateral: Por la aplicación de alguna de las causales de

Terminación Unilateral previstas en este contrato.

9.6.

Caducidad: Por la ocurrencia de alguna de las causales de

incumplimiento o caducidad que ordene la ley.

9.7.

Causales de Incumplimiento de EL EVALUADOR: Son causales de

incumplimiento:

EN

5

Ceder el contrato total o parcialmente sin dar cumplimiento a lo previsto en la
Cláusula 3.5.

Suspensión de manera injustificada las Operaciones de Evaluación Técnica
tendientes a cumplir con el Programa Exploratorio durante seis (6) meses.

No entregar la Información Técnica requerida por la ANH de acuerdo a lo
establecido en este Contrato.

En caso que la ANH compruebe que la información entregada por EL
EVALUADOR presenta errores manifiestos, omisiones y/o información faltante
que debió entregar a la ANH.

No mantener los seguros requeridos por la ley colombiana o por la Buenas
Prácticas de la Industria del Petróleo, o hacer que sus subcontratistas y/u
operador designado no mantengan los mismos.

Por cualquier otra circunstancia o hecho en que la ANH establezca que EL
EVALUADOR no ha dado cumplimiento a las obligaciones establecidas en
este Contrato, o aquellas obligaciones exigidas por la legislación colombiana
vigente.

9.8 Procedimiento para la Declaración de Incumplimiento: En el evento en que

bligaciones y prestaciones a cargo de EL EVALUADOR, las partes convienen

ps la ejecución del contrato se presente(n) incumplimiento(s) de la(s)

-ORIGINAL- PLY

Jan
CONTRATO DE EVALUACIÓN TÉCNICA ESPECIAL No. 8 DE 2008
CRUDOS PESADOS BLOQUE CPE-8
Página 19 de 34

reciprocamente que se causarán multas y/o se dará lugar a la terminación del
contrato, para lo cual la ANH agotará previamente el siguiente procedimiento:

Cuando exista algún incumplimiento contractual la ANH así lo informará a EL
EVALUADOR, mediante escrito en el que se dará cuenta del o de los hechos, las
pruebas que los acrediten y las razones de la vulneración de las estipulaciones
contractuales. Si dentro de los quince (15) días calendario siguientes al recibo de la
correspondiente comunicación por EL EVALUADOR, éste no presenta objeción
mediante escrito motivado y debidamente soportado se entenderá que acepta la
existencia del incumplimiento y la ANH hará efectiva el valor causado de la multa o
dará por terminado el contrato.

Si, por el contrario EL EVALUADOR considera que no se presentó incumplimiento o
que se encuentra debidamente justificado, así lo expondrá en escrito motivado y
debidamente soportado dirigido a la AHN dentro del mismo término señalado en el
párrafo precedente.

Una vez establecido el incumplimiento la ANH, de manera discrecional y
dependiendo de la gravedad del incumplimiento determinará si impone multa o da
por terminado el contrato.

En el evento que se opte por la imposición de multas, éstas serán hasta por el monto
del valor de la actividad incumplida, cuando se trate de obligaciones con cuantía
determinada. Para el caso de obligaciones con valor indeterminado se causaran
multas de hasta cincuenta mil dólares de los Estados Unidos de América (US$
50.000) por la primera vez, la segunda hasta por el doble de la inicialmente impuesta,
y así sucesivamente doblando el valor de las multas causadas, hasta igualar el valor
de la garantía.

Vencido el término señalado por la ANH para el pago de la multa y el cumplimiento
de la obligación incumplida por parte de EL EVALUADOR, la ANH podrá dar por
terminado el contrato y hacer efectiva la garantía.

9.9  Causales de Terminación Unilateral: Unilateralmente, la ANH podrá declarar
terminado este contrato, en cualquier momento, en los siguientes casos:

1 Liquidación: Por iniciación de un proceso liquidatorio de EL EVALUADOR, si
es persona jurídica.
e Embargo: Por embargo judicial de EL EVALUADOR que afecte gravemente
| cumplimiento del contrato. Cuando EL EVALUADOR esté conformado por varias
é ss

E

-ORIGINAL-
CONTRATO DE EVALUACIÓN TÉCNICA ESPECIAL No. 8 DE 2008
CRUDOS PESADOS BLOQUE CPE-8
Página 20 de 34

personas jurídicas y/o naturales, las causales de los numerales anteriores se
aplicarán cuando ellas afecten gravemente el cumplimiento del contrato.

3. Cláusulas Obligatorias: La ANH declarará la terminación, la caducidad o la
liquidación obligatoria de este contrato ante la ocurrencia de las causales ordenadas
por ministerio de la ley, tales como las previstas en la Ley 418 de 1997,
sucesivamente prorrogada y modificada por las leyes 548 de 1999 y 782 de 2002 y
1106 de 2006, ó en la Ley 40 de 1993, ó en las leyes que las sustituyan o reformen.
4 Incumplimiento: Por la declaratoria de incumplimiento de las obligaciones
contractuales, de acuerdo con lo dispuesto en la Cláusula 9.8.

9.10 Restauración del Área del Evaluación Técnica: EL EVALUADOR realizará
todas las actividades para prevenir, mitigar, corregir o compensar los impactos y
efectos ambientales negativos que se causen por el desarrollo de las Operaciones de
Evaluación Técnica y restaurará las áreas devueltas conforme a lo dispuesto en la
legislación colombiana. .

9.11 Obligaciones Posteriores: Terminado este contrato por cualquier causa y en
cualquier tiempo, las Partes tienen obligación de cumplir satisfactoriamente sus
obligaciones legales entre sí y frente a terceros y las contraídas en el mismo.

Esto incluye asumir la responsabilidad por pérdidas y daños resultantes cuando el
contrato haya sido terminado unilateralmente por causas imputables a EL
EVALUADOR, habrá lugar a indemnizaciones y compensaciones de tipo legal.

CAPITULO X- SOLUCIÓN DE CONTROVERSIAS

40.1. Instancia Ejecutiva: Toda diferencia o desacuerdo que surja en desarrollo del
contrato y en relación con el mismo será solucionada por los funcionarios de las
Partes autorizados para el efecto. Si en el término de treinta (30) días calendario,
contados a partir del aviso escrito, el desacuerdo aún no se ha resuelto, el asunto
será sometido al más alto ejecutivo de cada una de las Partes residente en
Colombia, a fin de buscar una solución conjunta.

Si dentro de los treinta (30) días calendario siguientes a la fecha en que una de las
Partes haya solicitado a la otra el sometimiento del desacuerdo a los ejecutivos antes
mencionados, si las Partes llegaren a un acuerdo o decisión sobre el asunto en
cuestión, dentro de los quince (15) días calendario después de logrado dicho
sad o decisión se suscribirá un documento en que conste el acuerdo o la

ecisión adoptada. A

-ORIGINAL-
CONTRATO DE EVALUACIÓN TÉCNICA ESPECIAL No. 8 DE 2008
CRUDOS PESADOS BLOQUE CPE-8
Página 21 de 34

10.2. Instancia de Peritaje y de Arbitraje: Si dentro de los citados treinta (30) días
los más altos ejecutivos de las Partes no llegaren a un acuerdo o decisión, o si
dentro de los mencionados quince (15) días no suscribieren el documento de
acuerdo o decisión adoptada, cualquiera de las Partes podrá acudir a los
mecanismos previstos en los numerales 10.3, 10.4, 10.5 y 10.6, según el caso, de la
siguiente manera:

10.3. Peritaje Técnico: Si se trata de un desacuerdo de orden técnico, será
sometido al dictamen de expertos, designados así: uno por cada Parte, y un tercero
designado por los dos primeros. A falta de acuerdo entre éstos y a petición de
cualquiera de las Partes, dicho tercero será nombrado por la asociación de
profesionales más afín al tema objeto de la controversia que sea cuerpo técnico

consultivo del Gobierno Nacional y que tenga sede en Bogotá.

Una vez los expertos hayan sido nombrados:

a) Los expertos emitirán su concepto en un plazo de treinta (30) días a partir de
su nombramiento. Los expertos indicarán el sitio y plazo para recibir información de
las Partes. A solicitud de los expertos, las Partes pueden conceder una ampliación
del plazo inicial.

b) Las Partes entregarán toda la información pertinente que los expertos puedan
considerar necesaria.

c) Las Partes enfocarán y delimitarán las materias que sean tema de la
experticia.

a) Los costos y gastos de los expertos técnicos serán pagados por partes iguales
por las Partes.

e) El concepto se emitirá por mayoría y será obligatorio para las Partes con los
efectos de una transacción,

40.4, Peritaje Contable: Si se trata de un desacuerdo contable, se someterá al
dictamen de expertos, quienes deberán ser contadores públicos titulados designados
así: uno por cada Parte, y un tercero por los dos primeros. A falta de acuerdo entre
éstos, y a petición de cualquiera de las Partes, dicho tercero será nombrado por la
Junta Central de Contadores de Bogotá. Una vez nombrados los expertos, se
procederá de manera similar a lo estipulado en el numeral anterior.

10.5. Controversia en cuanto a la naturaleza: En el caso de desacuerdo entre las
artes sobre la calidad técnica, contable o legal de la controversia, ésta se
onsiderará de tipo legal. u—

_—

-ORIGINAL- y
CONTRATO DE EVALUACIÓN TÉCNICA ESPECIAL No. 8 DE 2008
CRUDOS PESADOS BLOQUE CPE-8
Página 22 de 34

10.6. Arbitraje: Cualquier desacuerdo o controversia derivado de o relacionado
con el presente contrato, que no sea un desacuerdo de orden técnico o contable,
se resolverá por medio de arbitraje.

El Tribuna! de Arbitraje estará compuesto por tres (3) árbitros nombrados de
común acuerdo por las Partes. Si éstas no llegaren a un acuerdo en el
nombramiento de los árbitros, éstos serán designados por el Centro de Arbitraje y
Conciliación Mercantil de la Cámara de Comercio de Bogotá D.C., previa solicitud
presentada por cualquiera de las Partes. En todo caso los árbitros deberán tener
experiencia acreditada de más de cinco (5) años en asuntos propios de la
industria petrolera.

El Tribunal deberá aplicar la legislación sustancial colombiana vigente y su

decisión será en derecho. El arbitraje será conducido en idioma castellano.

CAPITULO XI - DISPOSICIONES VARIAS

11.1. Documentos del Contrato: Forman parte integral del presente contrato los
siguientes documentos:

Anexo A: Términos y condiciones
Anexo B: Alinderación y mapa

Anexo C: Programa Exploratorio

Anexo D: Modelo de la Carta de Crédito

1. Copia del “Acuerdo de Unión Temporal para el proceso de selección de
Desarrollo de Crudos Pesados de la Cuenca Llanos Orientales — Área Oriental
Bloque CPE 8” suscrito el diecinueve (19) de septiembre de 2008, entre UNIÓN
TEMPORAL TALISMAN (COLOMBIA) OIL 3. GAS LTD y ECOPETROL S.A.
2. El documento original de la Garantía Solidaria de TALISMAN ENERGY INC
como deudor solidario de TALISMAN (COLOMBIA) OIL 8, GAS LTD, suscrita por
los señores M. JACQUELINE SHEPPARD en su calidad de Vice-Presidenta
Ejecutiva Asuntos Corporativos y Legales y Secretaria Corporativa y PHILIP D.
'OLAN, en su calidad de Vice-Presidente senior de Finanzas, el ocho (8) de
gosto de dos mil ocho (2008).
AZ

-ORIGINAL-
CONTRATO DE EVALUACIÓN TÉCNICA ESPECIAL No. 8 DE 2008
CRUDOS PESADOS BLOQUE CPE-8
Página 23 de 34

3. Los Anexos 2, 2A y 19 “Forma oficial para la presentación de ofertas para
bloque CPE 8” que EL EVALUADOR presentó el día 17 de julio de 2008 en el
Acto de Deposito y Apertura de Ofertas de bloques para Exploración y Producción
de Hidrocarburos — Crudos Pesados de la Cuenca Llanos Orientales — Área
Oriental.

11.2. Fuerza Mayor y Hechos de Terceros: Para efectos de este contrato,
Fuerza Mayor es el imprevisto a que no es posible resistir, como una ley, un acto
de autoridad, un naufragio o un terremoto, entre otros; y Hechos irresistibles de
Terceros, jurídicamente ajeno a la Parte que lo alega, como una guerra, un acto
malintencionado de terceros, etc.

Para efectos de este contrato, tanto la Fuerza Mayor como los Hechos de
Terceros, se considerarán eximentes de responsabilidad y suspenderán el
cumplimiento de las obligaciones no financieras afectadas por estas
circunstancias, siempre y cuando, constituyan una causa extraña y la Parte que
recibe el aviso acepte el carácter de irresistible e impedimento del hecho alegado.

11.3. Suspensión: En caso de Fuerza Mayor o Hechos Irresistibles de Terceros,
el cumplimiento de las obligaciones de este contrato se suspenderá durante todo
el tiempo en que cualquiera de las Partes esté en imposibilidad de cumplirlas,
total o parcialmente, por circunstancias constitutivas de Fuerza Mayor o Hechos
Irresistibles de Terceros.

Cuando alguna de las Partes se vea afectada por alguna de tales circunstancias,
dará aviso a la otra dentro de los quince (15) días calendario siguientes,
invocando esta cláusula y entregando las justificaciones apropiadas,
especificando las causas que originen su impedimento, la forma como se afecta
el cumplimiento de la obligación correspondiente, el período estimado de
suspensión de las actividades y cualquier otra información que permita demostrar
la ocurrencia del hecho y su irresistibilidad.

Dentro de los quince (15) Días calendario siguientes al recibo del aviso, la Parte

no afectada responderá por escrito aceptando o no la circunstancia eximente de

responsabilidad. Con esta aceptación se suspenderán los plazos para el
umplimiento de las obligaciones afectadas. En este caso, la suspensión tendrá
ugar a partir del momento en que ocurrió el hecho invocado como causal de
xoneración. set

-ORIGINAL- NN
Y
CONTRATO DE EVALUACIÓN TÉCNICA ESPECIAL No. 8 DE 2008
CRUDOS PESADOS BLOQUE CPE-8
Página 24 de 34

Si la Parte no afectada no responde dentro de este plazo, se entenderá aceptada
la ocurrencia de la causal invocada y quedará suspendido el cumplimiento de la
obligación afectada, de manera provisional y hasta que dicha parte no afectada
se pronuncie. La suspensión sólo interrumpe el cumplimiento de las obligaciones
afectadas.

11.4. Cesación de la Suspensión: Dado el caso, EL EVALUADOR reiniciará el
cumplimento de las obligaciones suspendidas dentro del mes siguiente a la
desaparición del hecho invocado como causal. En este caso informará a la ANH
dentro de los quince (15) días calendario siguientes al reinicio de las actividades.
EL EVALUADOR hará sus mejores esfuerzos para cumplir sus obligaciones
dentro de los términos y condiciones establecidos en este contrato.

11.5, Efectos en los plazos: Cuando la suspensión impida el cumplimiento de
alguna de las Operaciones de Evaluación contenidas en el Programa
Exploratorio, y tal impedimento se prolongue por más de dos (2) meses
consecutivos, la ANH restituirá el plazo contractual por un lapso igual al del
impedimento, sin perjuicio de que EL EVALUADOR deba prorrogar las garantías
existentes o constituir unas nuevas.

11.6. Impuestos: EL EVALUADOR se somete a la legislación tributaria
Colombiana.

14.7. Pagos y Moneda: Todos los pagos que EL EVALUADOR deba hacer a
favor de la ANH, en virtud de este contrato, serán realizados en dólares de los
Estados Unidos de América, cuando así lo permitan las normas cambiarias, o en
pesos colombianos y en el banco que la ANH designe para tal fin. EL
EVALUADOR podrá hacer pagos en divisas, cuando así lo permitan las normas
cambiarias y sea autorizado por la ANH.

11.8. Tasa de Cambio: Cuando haya lugar a la conversión de dólares de los
Estados Unidos de América a pesos se aplicará la tasa de cambio representativa
del mercado certificada por la Superintendencia Bancaria, o la entidad que haga
sus veces, aplicable al día del pago.

11.9. Intereses de Mora: Si los pagos que EL EVALUADOR deba hacer a favor
e la ANH en virtud de este contrato no se hacen en los términos previstos, EL
VALUADOR pagará el Interés moratorio a la tasa máxima legal permitida.

A

-ORIGINAL-
CONTRATO DE EVALUACIÓN TÉCNICA ESPECIAL No. 8 DE 2008
CRUDOS PESADOS BLOQUE CPE-8
Página 25 de 34

11.10_ldioma: Para todos los efectos y actuaciones relacionadas con este
contrato el idioma oficial es el castellano.

11.11 Ley Aplicable: Para todos los fines de este contrato, las Partes fijan como
domicilio la ciudad de Bogotá, D.C., República de Colombia.

Este contrato se rige en todas sus partes por las leyes colombianas y EL
EVALUADOR renuncia a intentar reclamación diplomática en todo lo tocante a
sus derechos y obligaciones provenientes de este contrato, excepto en el caso de
denegación de justicia.

Se entiende que no habrá denegación de justicia cuando EL EVALUADOR haya
nido acceso a todos los recursos y medios de acción que proceden conforme a
as leyes colombianas.
y pa

>
Fin del Anexo A.

-ORIGINAL- DS
de

CONTRATO DE EVALUACIÓN TÉCNICA ESPECIAL No. 8 DE 2008
CRUDOS PESADOS BLOQUE CPE-8
Página 26 de 34

ANEXO B
AREA CONTRATADA
ANEXO AL CONTRATO DE EVALUACIÓN TÉCNICA ESPECIAL DEL
BLOQUE "CPE 8"

El área total comprendida dentro del bloque descrito a continuación es de dos
millones trescientas noventa y dos mil cuatrocientas veinticuatro (2'392.424)
hectáreas con tres mil doscientos setenta y nueve (3.279) metros cuadrados. La
información cartográfica fue tomada del Mapa político de Colombia, archivo digital
del |.G.A.C, a escala 1:1'500.000.

BLOQUE CPE 8

El área del polígono formado por los vértices relacionados a continuación es de
dos millones trescientas noventa y dos mil cuatrocientas veinticuatro (2'392.424)
hectáreas con tres mil doscientos setenta y nueve (3.279) metros cuadrados, la
cual se encuentra completamente fuera de los polígonos A y B definidos en el
Artículo 4” del Acuerdo número 008 del 3 de mayo de 2004. El Bloque se
encuentra ubicado dentro de las jurisdicciones municipales de Inírida, Barranco
Mina y Mapiripana en el Departamento del Guainía, San José del Guaviare en el
Departamento del Guaviare y Cumaribo en el Departamento del Vichada. Esta
área se describe a continuación y como aparece en el mapa que se adjunta como
anexo “B”, que forma parte de este contrato, así como los cuadros
correspondientes; se ha tomado como punto de referencia el Vértice Geodésico
"GPS-GN001” del Instituto Geográfico Agustin Codazzi, cuyas coordenadas
planas GAUSS con origen Bogotá, dátum MAGNA-SIRGAS son: N: 878.825,983
metros, E: 1'474.059,798 metros, las cuales corresponden a las coordenadas

oz

-ORIGINAL-
CONTRATO DE EVALUACIÓN TÉCNICA ESPECIAL No. 8 DE 2008
CRUDOS PESADOS BLOQUE CPE-8
Página 27 de 34

geográficas dátum MAGNA-SIRGAS Latitud 3"29'26.418” al Norte del Ecuador,
Longitud 69”48'54.101” al Oeste de Greenwich.

Punto A:

DE DICHO VÉRTICE, SE CONTINÚA CON RUMBO N 81? 36' 47,246" E, POR UNA DISTANCIA
DE 7319,396 METROS HASTA LLEGAR AL PUNTO Á, CUYAS COORDENADAS SON N:
879893,564 METROS, E: 1481300,919 METROS.

Punto B:

DE ESTE PUNTO SE CONTINÚA CON RUMBO S 0” 15' 18,923" E, POR UNA DISTANCIA DE
27723,826 METROS HASTA LLEGAR AL PUNTO B, CUYAS COORDENADAS SON N:
852170,013 METROS, E: 1481424,43 METROS.

Punto C:

DE ESTE PUNTO SE CONTINÚA CON RUMBO S 89” 45' 40,723" W, POR UNA DISTANCIA DE
27860,605 METROS HASTA LLEGAR AL PUNTO C, CUYAS COORDENADAS SON N:
852053,949 METROS, E: 1453564,067 METROS.

Punto D:

DE ESTE PUNTO SE CONTINÚA CON RUMBO S 0* 13' 21,594" E, POR UNA DISTANCIA DE
27714,809 METROS HASTA LLEGAR AL PUNTO D, CUYAS COORDENADAS SON N:
824339,349 METROS, E: 1453671,773 METROS.

Punto E:

DE ESTE PUNTO SE CONTINÚA CON RUMBO S 89? 47' 57,761" VW, POR UNA DISTANCIA DE
55708,903 METROS HASTA LLEGAR AL PUNTO E, CUYAS COORDENADAS SON N:
824144,284 METROS, E: 1397963,212 METROS.

Punto F:

DE ESTE PUNTO SE CONTINÚA CON RUMBO S 0” 10' 18,726" E, POR UNA DISTANCIA DE
55396,846 METROS HASTA LLEGAR AL PUNTO F, CUYAS COORDENADAS SON N:
768747,687 METROS, E: 1398129,384 METROS.

Punto G: 7

A

-ORIGINAL-
==

CONTRATO DE EVALUACIÓN TÉCNICA ESPECIAL No, 8 DE 2008
CRUDOS PESADOS BLOQUE CPE-8
Página 28 de 34

DE ESTE PUNTO SE CONTINÚA CON RUMBO S 89” 51' 16,876" VW, POR UNA DISTANCIA DE
55701,663 METROS HASTA LLEGAR AL PUNTO G, CUYAS COORDENADAS SON N:
768606,418 METROS, E: 1342427,9 METROS.

Punto H:

DE ESTE PUNTO SE CONTINÚA CON RUMBO N 0? 9' 40,393" W, POR UNA DISTANCIA DE
110737,674 METROS HASTA LLEGAR AL PUNTO H, CUYAS COORDENADAS SON N:
879343,654 METROS, E: 1342116,304 METROS. LA LÍNEA “G-H” COLINDA EN TODA SU
EXTENSIÓN CON EL SECTOR CPE 7 OPERADO POR LA COMPAÑÍA PLUSPETROL —
KOREA NATIONAL.

Punto |:

DE ESTE PUNTO SE CONTINÚA CON RUMBO N 0? 12' 5,309" VW, POR UNA DISTANCIA DE
55369,559 METROS HASTA LLEGAR AL PUNTO l, CUYAS COORDENADAS SON N:
934712,871 METROS, E: 1341921,603 METROS.

Punto J:

DE ESTE PUNTO SE CONTINÚA CON RUMBO N 89” 45' 0,371" E, POR UNA DISTANCIA DE
111268,769 METROS HASTA LLEGAR AL PUNTO J, CUYAS COORDENADAS SON N:
935198,171 merTROS, E: 1453189,314 METROS. LA LÍNEA "l-J” COLINDA EN TODA SU
EXTENSIÓN CON EL SECTOR CPE 4 OPERADO POR LA COMPAÑÍA ECOPETROL —
SHELL EXPLORATION.

Punto K:

DE ESTE PUNTO SE CONTINÚA CON RUMBO N 89” 40' 16,295" E, POR UNA DISTANCIA DE
139285,156 METROS HASTA LLEGAR AL PUNTO K, CUYAS COORDENADAS SON N:
935997,491 METROS, E: 1592472,176 METROS. LA LÍNEA “J-K” COLINDA EN TODA SU
EXTENSIÓN CON EL SECTOR CPE 5 OPERADO POR LA COMPAÑÍA BHP BILLITON — SK
ENERGY.

Punto L:

DE ESTE PUNTO SE CONTINÚA CON RUMBO S 0? 21' 39,925" E, POR UNA DISTANCIA DE
27765,029 METROS HASTA LLEGAR AL PUNTO L, CUYAS COORDENADAS SON N:

ri

-ORIGINAL-

JA
CONTRATO DE EVALUACIÓN TÉCNICA ESPECIAL No. 8 DE 2008
CRUDOS PESADOS BLOQUE CPE-8
Página 29 de 34

908233,013 METROS, E: 1592647,156 METROS. LA LÍNEA “K-L” COLINDA EN TODA SU
EXTENSIÓN CON EL SECTOR CPE 5 OPERADO POR LA COMPAÑÍA BHP BILLITON — SK
ENERGY.

Punto M:

DE ESTE PUNTO SE CONTINÚA CON RUMBO S 0? 20' 16,173" E, POR UNA DISTANCIA DE
27764,94 METROS HASTA LLEGAR AL PUNTO M, CUYAS COORDENADAS SON N:
880468,556 METROS, E: 1592810,862 METROS.

DE ESTE PUNTO SE CONTINÚA CON RUMBO S 89” 42" 16,422" W, POR UNA DISTANCIA DE
111511,425 METROS HASTA LLEGAR AL PUNTO Á, PUNTO DE PARTIDA Y CIERRE DE LA

ALINDERACIÓN. SL

-ORIGINAL-
CONTRATO DE EVALUACIÓN TÉCNICA ESPECIAL No. 8 DE 2008
CRUDOS PESADOS BLOQUE CPE-83
Página 30 de 34

CÁLCULO DE AREA, RUMBOS Y DISTANCIAS A PARTIR DE COORDENADAS GAUSS
ORIGEN BOGOTÁ, DÁTUM MAGNA-SIRGAS
Tabla de datos y Resultados para el BLOQUE CPE 8
Jurisdicciones municipales de Inírida, Barranco Mina y Mapiripana en el
Departamento de Guainía y San José del Guaviare en el Departamento del Guaviare
y Cumaribo en el Departamento del Vichada

COORDENADAS PLANAS. ros o y
Punto NORTE ESTE Distancia Dif. Nortes Dif. Estes RUMBOS
VERT | 878825983 1474059,798
7319,396 1067,581 7.241,12 N 81936 47,246" E
A 879893,564 1481300919
27725,826 27723551 12351 501518923" E
B BS2170.013 148142443
27860,605 116,064 -27.560,36 $ 8945 40,723 W
al 852053,949 1453564067
27714,809 27114,600 107,71 SO 13 21,597 E
D 824339,349 1453671,773
55708903 -195.065 55.708,56 5 899 47:57,761" W
E 824144284 1397963212
35396,846 35396,597 166,17 5 0*10'18,726' E
F 768741.687 1398129584
55701.663 -141,269 55.701,48 $5 89% 51' 16,876" W
G 768606,418 13424279
110737,674, 110737236 311.60 0? 940,393" W
H 879343,654 13421 15,304
35369,559 55269,217 194,70 N 0% 125,309 W
1 471287 1341921.603
111268,769 485,300 11.267,71 N 89450371" E
z 935198,171 1453189,314
139285,156 799,320 139.282,86 N 89? 40 16,295 E
K 935997.491 1592472176
27765029 27764478 174,98 5072139925 E
L 908233013 1592647, 156
27764940 27164457 163.71 50720 16.177'E
M 880468 556 1592810.862
11511,425 -574,992 11.309,94
A 879893,564 TASI300919

AREA DEL BLOQUE (Ha): 2'392424,3279

-ORIGINAL-
CONTRATO DE EVALUACIÓN TÉCNICA ESPECIAL No. 8 DE 2008
CRUDOS PESADOS BLOQUE CPE-3
Página 31 de 34

ANEXO B
“Bog00o 1409000 1500000. Dari 1700000
A
BLOQUE CPE 8
3 QUE CONSTITUYE El. o
ES ANEXO -B- E
! y K
al - lg
5 3
y M
VERTICE GEODESICO GPS. GOD! SAC
COORDENADAS G4USS CON ORIGEN BOGOTA
Bn 7825983
E-taraoss70s
COORDENADAS GEOSRAFICAS DATUM MAGNA SIRGAS
LAT: 37292641847.
Loeb not
E
3

——
300000,

AREA DEL BLOQUE" 2392,424.3279 Ha
Area dentro del 8
poligono A ó B: 0,0 Ha 1

y [Pp T
1300000. 1600000 1500000 1600000 1700000

-ORIGINAL-
CONTRATO DE EVALUACIÓN TÉCNICA ESPECIAL No. 8 DE 2008
CRUDOS PESADOS BLOQUE CPE-8
Página 32 de 34

ANEXO C - PROGRAMA EXPLORATORIO
ANEXO AL CONTRATO DE EVALUACIÓN TÉCNICA ESPECIAL “CPE -8”

UNIÓN TEMPORAL TALISMAN (COLOMBIA) OIL 8. GAS LTD (OPERADOR) y
ECOPETROL S.A.

EL EVALUADOR se obliga a llevar a cabo como mínimo, el siguiente Programa
Exploratorio:

Fase Única:

Duración: Treinta y seis (36) meses.

PROGRAMA MÍNIMO EXPLORATORIO

INVERSIONES
ESTIMADAS
N* DE TRABAJO EXPLORATORIO (1
FASE DURACION | DESCRIPCION | CANTIDAD | UNIDAD | V/UNITARIO (US$) US$ |
ÚNICA 36 MESES SISMICA 2D 470 KM 32.000 15'040.000
POZOS 2 7'500.000 15'000.000
INVERSIONES ESTIMADAS TOTALES | 30'040.000
L(1) Las inversiones estimadas basadas en los precios actuales de mercado

INVERSIÓN ADICIONAL EN EXPLORACIÓN

Inversión Total: US $69'140.300

NOTA 4: La distribución y localización de las Actividades del Programa Exploratorio Mínimo se
realizará de común acuerdo entre EL EVALUADOR y la ANH, previo al inicio de las mismas.

NOTA 2: Si EL EVALUADOR no ejecuta la totalidad de la Inversión de! Programa Exploratorio durante
el término del contrato, deberá acordar con la ANH la destinación de dichos recursos a trabajos
exploratorios en áreas seleccionadas de mutuo acuerdo.

NOTA 3: REPROCESAMIENTO: la información para las Actividades de Reprocesamiento será
entregada previamente por la ANH y se descontará de la inversión adicional propuesta.

/ -ORIGINAL-
8

—_T

INVERSIONES
PROPUESTAS
TRABAJO EXPLORATORIO ESTIMADO (1)
N* DE | VIUNITARIO
FASE |DURACION| DESCRIPCION _ |CANTIDAD | UNIDAD. (US$) US$
UNICA _ | 36 MESES SÍSMICA 2D 1031 KMS 35.000 36'085.000
GRAVIMETRÍA 7288 KM? 400 2'915.200
REPROCESAMIENTO
SÍSMICA 2D 455 KMS 220 100.100
REPROCESAMIENTO = =— = = cd
INVERSIONES ESTIMADAS TOTALES 39100.300
[(1) Las inversiones propuestas basadas en los precios actuales de mercado

Y

Q
CONTRATO DE EVALUACIÓN TÉCNICA ESPECIAL No. 8 DE 2008
CRUDOS PESADOS BLOQUE CPE-8
Página 33 de 34

Anexo D: Modelo de la Carta de Crédito

CARTA DE CRÉDITO No

LUGAR Y FECHA DE EXPEDICIÓN :

FECHA DE VENCIMIENTO : [Por el cincuenta por ciento (50%) de la
duración del contrato]
VALOR NOMINAL : Por el cincuenta por ciento (50%) del valor del

Programa Exploratorio (Programa Minimo más
Inversión Adicional)

BANCO EMISOR o [ Nombre del Banco Emisor ]
BENEFICIARIO : Agencia Nacional de Hidrocarburos — ANH
ORDENANTE E Nombre de la Compañía ]

NOMBRE DEL BLOQUE

Por medio del presente documento comunicamos a ustedes que por cuenta y orden
de [ Nombre de la Compañía ] en adelante EL EVALUADOR, hemos
expedido a su favor la presente carta de crédito standby irrevocable confirmada y a la
vista, por la suma en pesos colombianos que resulte de la conversión a la tasa
representativa del mercado del día en que nos sea enviada la comunicación de
incumplimiento prevista más adelante, de la suma de [Por el cincuenta por ciento
(50%) del valor del Programa Exploratorio (Programa Mínimo más Inversión
Adicional)], para garantizar el cumplimiento y la correcta ejecución de todas las
obligaciones del Contrato de Evaluación Técnica Especial de , y de todas
las obligaciones inherentes a tales obligaciones, así como para garantizar el pago de
las multas que se impongan por incumplimiento parcial del contrato.

Queda entendido que la responsabilidad de [ Nombre del Banco Emisor. ]
derivada de la presente carta de crédito standby se limita única y exclusivamente a la
cantidad en moneda legal colombiana antes mencionada.

En caso de incumplimiento por parte de EL EVALUADOR de todas o cualquiera de
las obligaciones y las demás actividades inherentes a tales obligaciones a su EL

-ORIGINAL- A
CONTRATO DE EVALUACIÓN TÉCNICA ESPECIAL No. 8 DE 2008
CRUDOS PESADOS BLOQUE CPE-8
Página 34 de 34

En caso de incumplimiento por parte de EL EVALUADOR de todas o cualquiera de
las obligaciones y las demás actividades inherentes a tales obligaciones a su cargo
derivadas de la ejecución del Contrato de Evaluación Técnica Especial los que alude
el primer párrafo de la presente carta de crédito standby, en adelante las
OBLIGACIONES GARANTIZADAS, el Beneficiario deberá comunicar dicho
incumplimiento a [____Nombre del Banco Emisor___] en sus oficinas de

, dentro de la vigencia de la presente carta de crédito. Dentro
de los tres (3) días siguientes a la fecha de recibo por parte nuestra de la referida
comunicación, procederemos a pagar de manera incondicional a la orden del
Beneficiario las sumas reclamadas por él con cargo a la presente carta de crédito, sin
exceder, en ningún caso, del valor total garantizado.

Si no se envía la comunicación de incumplimiento antes citada dentro de la vigencia
de la presente carta de crédito, cesará nuestra responsabilidad derivada de la
misma.

La comunicación mediante la cual se informe a [___Nombre del Banco
Emisor___] el incumplimiento de LAS OBLIGACIONES GARANTIZADAS,
consistirá en un documento debidamente firmado por el Representante Legal de la
ANH o, quien haga sus veces, en el cual se manifieste el incumplimiento por parte de
EL EVALUADOR de LAS OBLIGACIONES GARANTIZADAS y se solicite el pago de
la presente carta de crédito. En dicha comunicación se deberá citar el número de
esta carta de crédito y el valor por el cual se utiliza la misma, convertido a moneda
legal colombiana a la tasa de cambio representativa del mercado vigente en la fecha
en la cual se envíe tal comunicación a nosotros, según conste en una certificación de
la Superintendencia Financiera de Colombia o de la entidad que llegue a
reemplazarla para tales efectos.

Este documento se regirá por la “Reglas y Usos Uniformes relativos a los Créditos
Documentarios” (Ultima Revisión) publicadas por la Cámara de Comercio

Internacional (CCI). Sl

Nombre y Firma del Representante Legal del Banco Emisor

-ORIGINAL-
